                         UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

  LORI STEVENS,
                                                  Case No. 4:16-cv-00530-BLW

         Plaintiff,                               MEMORANDUM DECISION AND
                                                  ORDER
         v.

  BRIGHAM YOUNG UNIVERSITY-
  IDAHO d/b/a BYU-Idaho, a Utah
  Corporation,

         Defendant,


  THE CHURCH OF JESUS CHRIST OF
  LATTER-DAY SAINTS,

                Intervener.




                                    INTRODUCTION

       Three ripe motions are presently before the Court: Brigham Young University of

Idaho’s (“BYUI”) Brief in Support of the Common Interest Privilege (Dkt. 119); BYUI’s

Motion for Independent Examination of Plaintiff, for an Award of Monetary Sanctions,

and for an Extension of the Deadlines (Dkt. 129); and BYUI’s Renewed Motion

Regarding Plaintiff’s Waiver of the Priest-Penitent Privilege (Dkt. 139). Additionally,

the Parties have fully briefed a dispute regarding the applicability of the attorney work

product doctrine to a set of notes created by BYUI employee Mckinzie Cole.



MEMORANDUM DECISION AND ORDER - 1
                                               ANALYSIS

1.      The Work Product Doctrine Shields Ms. Cole’s Notes from Discovery

        Plaintiff Lori Stevens seeks access to notes taken by Mckinzie Cole during Ms.

Cole’s interview of Stevens’ friend, Danielle Spencer (hereinafter, the “Cole Notes”).

Stevens’ request is denied.1

        A.      Background

                (a)      Factual Background

        In June of 2016, Stevens, along with her friend Ms. Spencer, reported to members

of BYUI’s faculty that Stevens had an inappropriate non-academic relationship with

BYUI Faculty Member Robert Stokes. After Stevens’ relationship with Mr. Stokes came

to light, Ms. Cole, an attorney who was employed as the Employee Relations

Coordinator in BYUI’s Human Resources Department, began gathering facts regarding

Stevens’ relationship with Mr. Stokes. Then, on August 5, 2016, Stevens’ counsel sent

BYUI a letter putting BYUI on notice of Stevens’ intent to file a lawsuit. Thereafter, on

August 15, 2016, Ms. Cole, along with BYUI in-house counsel Stephen Craig and BYUI




        1
          The Court notes that its clerk informed the Parties that their briefing on this dispute was limited
to no more than four pages. As Defendants point out, Stevens’ brief is substantially longer than four
pages. Relatedly, Defendants ask the Court to impose fees on Stevens’ counsel for making an argument
Defendants label as frivolous considering Judge Nye’s prior ruling. The Court declines to impose fees
given that both Parties are asking for, in essence, reconsideration of prior decisions issued by Judge Nye.
Nevertheless, the Court will take this opportunity to remind the Parties of the importance of Rule 1 of the
Federal Rules of Civil Procedure. Furthermore, the Court will not accept overlength briefs filed by the
Parties.



MEMORANDUM DECISION AND ORDER - 2
trial counsel Wade Woodard, interviewed Ms. Spencer. The Cole Notes are the product

of that interview.

              (b)    Procedural Background

       The dispute between the Parties over the Cole Notes was previously considered by

Judge Nye. On June 11, 2018, Judge Nye ordered BYUI to turn over for in camera

review documents containing information Ms. Spencer gave to BYUI employees either

via conversations or interviews. Dkt. 89 at 39. Mr. Woodard subsequently emailed,

among other things, the Cole Notes to Judge Nye’s law clerk on June 20, 2018. After

performing an in camera review of the documents, Judge Nye found that the Cole Notes

were covered by the work product doctrine. Dkt. 91.

       B.     Legal Standard

       As the party seeking to protect documents under the work product doctrine, BYUI

bears the burden of showing that the documents are, in fact, work product. See In re

Excel Innovations, Inc., 502 F.3d 1086 (9th Cir. 2007). The work product doctrine,

codified in Rule 26(b)(3), protects “from discovery documents and tangible things

prepared by a party or his representative in anticipation of litigation.” In re Grand Jury

Subpoena, 357 F.3d 900, 906 (9th Cir. 2004).

       If a document falls within the doctrine, the adverse party must then show a

“substantial need [for] the materials” and “undue hardship [in obtaining] the substantial

equivalent of the materials by other means.” See Rule 26(b)(3). But the standard is

higher when opinion work product is sought. There, the adverse party must make “a



MEMORANDUM DECISION AND ORDER - 3
showing beyond the substantial need/undue hardship test.” See Holmgren v. State Farm

Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992). That higher test requires that the

attorney’s mental impressions be at issue in the case, and further that the need for the

material is compelling. Id. at 577. Notes taken by an attorney from a witness interview

are generally opinion work product because, in choosing what to write down and what to

omit, the attorney necessarily reveals his or her mental processes. See In re Grand Jury

Proceedings, 492 F.3d 976, 981-82 (8th Cir. 2007).

        C.     Analysis

        Having reviewed the Cole Notes, the Court concludes that they are attorney work

product. Ms. Cole is an attorney, and at the time the interview took place, BYUI was on

notice that Stevens intended to bring a lawsuit against it. Thus, the notes were prepared

in anticipation of litigation. In light of this determination, two questions remain: (1)

whether the Cole Notes are fact work product or opinion work product and (2) whether,

depending on the category that applies, Stevens has demonstrated a sufficient level of

need.

        With respect to the first inquiry, the Court notes that the United States Court of

Appeals for the Eighth Circuit has held that notes taken by an attorney during a witness

interview are generally opinion work product because, in choosing what to write down

and what to omit, the attorney necessarily reveals his or her mental processes. See In re

Grand Jury Proceedings, 492 F.3d at 981-82. Looking at the Cole Notes, the Court

agrees with the Eighth Circuit’s holding. Although the Cole Notes contain some direct



MEMORANDUM DECISION AND ORDER - 4
quotations, they are not a verbatim transcript of Ms. Cole’s interview with Ms. Spencer.

Rather, the Cole Notes include, in an organized fashion, Ms. Spencer’s version of the

events giving rise to this litigation. By choosing what details to record and what details

to omit, Ms. Cole implanted her mental impressions in her notes, thereby making them

opinion work product.

        Because the Cole Notes are opinion work product, Stevens is required to show

something beyond “substantial need for the materials and undue hardship.” See

Holmgren, 976 F.2d 573 at 577. Stevens has not come close to making the required

showing. Instead, Stevens suggests that Spencer has changed her story after extensive

time spent with BYUI’s counsel. According to Stevens, she needs the Cole Notes to

compare Spencer’s current story to her prior story. To the extent it is true that Ms.

Spencer has changed her story, the proper tool for probing this issue is rigorous

questioning during Ms. Spencer’s upcoming deposition and at trial. Given that both tools

are still available to Stevens, there is no substantial need or undue burden associated with

Defendants’ refusal to produce the Cole Notes.2

2.      The Court Will Review In Camera Documents that Defendants Maintain Are
        Subject to a Common Interest Privilege with the LDS Church




        2
         Although the Court is convinced that the Cole Notes are opinion work product, even if they
were construed as fact work product, the Court would not order their production under the lesser fact
work product standard for the reasons cited above.



MEMORANDUM DECISION AND ORDER - 5
       Next, the Court turns to the dispute between the Parties regarding whether a

common-interest privilege exists between the LDS Church and BYUI. Defendant’s

Motion (Dkt. 119) is denied to the extent it seeks a “global privilege assertion.” Dkt. 119

at 2 n.1.

       Like the dispute over the Cole Notes, the Parties’ dispute over the common-

interest privilege is also an attempt, this time by Defendant, to seek reconsideration of a

prior ruling from Judge Nye. Specifically, on June 11, 2018, Judge Nye concluded that

BYUI failed to present sufficient evidence to “demonstrate cooperation [with the LDS

Church] in formulating a common legal strategy.” Judge Nye’s ruling referenced one

particular email between LDS Church counsel and Stevens’ ecclesiastical leader,

Christopher Moore (referred to by the Parties as the “Figueira email”), but was not

limited to that email alone; rather, it was a global decision about the relationship between

BYUI and the Church. See Dkt. 89 at 52 (“The LDS Church’s Motion Regarding the

Common Interest Privilege (Dkt. 51) is DENIED.”).

       BYUI now attempts to present sufficient evidence to remedy the shortcomings

identified by Judge Nye. Judge Nye ruled on this issue and the Court declines to alter

Judge Nye’s prior decision based on this newly presented evidence. However, this

conclusion does not suggest that all communications between BYUI and the Church are

discoverable. Therefore, BYUI is again directed to submit any disputed documents to the

Court no later than April 19, 2019. Prior to doing so, however, counsel for both Parties

are to contact the Court’s clerk for a meet and confer regarding this dispute. Specifically,



MEMORANDUM DECISION AND ORDER - 6
the Parties should be prepared to discuss ways to limit the number of documents that

need to be reviewed in camera.

3.     Stevens Must Undergo an Independent Medical Examination

       The Court next addresses Defendant’s Motion to Compel. Stevens brought this

action under Title IX of the Education Amendments Act of 1972, the Americans with

Disabilities Act, the Rehabilitation Act, Idaho Code § 15-3-804(b), and the Idaho Human

Rights Act. See Dkt. 1. Stevens alleges that she (1) “suffered and will continue to suffer

emotional distress consisting of outrage, shock and humiliation,” Dkt. 4, ¶¶ 94, 100, 114,

123; (2) suffers from “severe emotional distress,” id. ¶¶ 127, 132; and (3) “has suffered

and will continue to suffer physical injury, medical expenses and costs, as well as

emotional distress consisting of outrage, shock and humiliation,” id. ¶ 142. Based on

these allegations, BYUI requested that Stevens submit to an independent medical

examination (“IME”) pursuant to Federal Rule of Civil Procedure 35. After the Parties

were unable to agree upon the terms and location of the IME, BYUI moved for an order

to compel Stevens to attend an IME. For the reasons stated below, the Court grants

BYUI’s motion to compel the IME.

       A.     Background

       Stevens does not dispute that she has placed her mental condition at issue.

Initially, the Parties agreed after an informal discovery conference to certain terms and

conditions of the IME by Dr. Beaver. On the eve of the IME, Stevens’ counsel was

informed that the chosen location of the IME, the Family Crisis Center (“Center”), would



MEMORANDUM DECISION AND ORDER - 7
not allow the IME to proceed as agreed upon. Specifically, the Center required another

person to be in the room or that the examination be recorded. This change in terms

precluded the IME from going forward.

       B.     Legal Standard

       Under the Federal Rules of Civil Procedure, a court “may order a party whose

mental or physical condition ... is in controversy to submit to a physical or mental

examination by suitably licensed examiner” upon a showing of good cause. Fed. R. Civ.

P. 35(a). Courts have broad discretion to “structure the time and manner of medical

examinations.” Nicholas v. Wyndham Intern., 218 F.R.D. 122 (D.V.I. 2003). Like other

rules of discovery, Rule 35 should be construed liberally in favor of an examination, but

the Court must “balance the right of the party to be examined to avoid personal invasion

against the moving party's right to a fair trial.” Franco v. Boston Scientific Corp., 2006

WL 3065580 (N.D. Cal. Oct. 27, 2006).

       C.     Analysis

              (a)     Stevens’ Mental Condition Is “In Controversy”

       “A mental condition is ‘in controversy’ when it is itself the subject of the

litigation.” Gavin v. Hilton Worldwide, Inc., 291 F.R.D. 161, 164 (N.D. Cal. 2013). An

IME will be ordered for emotional distress claims when “(1) the complaint includes a

claim for intentional or negligent infliction of emotional distress; (2) the plaintiff alleges

a specific mental or psychiatric injury or disorder; (3) the plaintiff claims unusually

severe emotional distress; (4) plaintiff offers expert testimony to support the claim of



MEMORANDUM DECISION AND ORDER - 8
emotional distress; or (5) the plaintiff concedes that her mental condition is ‘in

controversy’ for purposes of Rule 35.” Id. At least four of the above factors are met.

First, Stevens alleged both intentional and negligent infliction of emotional distress.

Second, Stevens alleged she has, and will continue to have, severe emotional distress.

Third, Stevens retained experts who may testify at trial regarding her mental condition.

Lastly, as noted above, Stevens does not contest that her mental condition is in

controversy. Based on the foregoing, Stevens has placed her mental condition in

controversy.

               (b)   Good Cause Exists to Order the IME

       “To establish ‘good cause’ exists for an IME, the moving party generally must

offer specific facts justifying the discovery.” Id. at 165. In conducting the “good cause”

inquiry, Courts are to consider the following factors: “the possibility of obtaining desired

information by other means, whether plaintiff plans to prove her claim through testimony

of expert witnesses, whether the desired materials are relevant, and whether plaintiff is

claiming ongoing emotional distress.” Id. (citation omitted). Here, the desired materials

are relevant to this case, and Stevens plans on proving her claim of emotional distress

through either her treating providers or expert witnesses. Further, Stevens’ complaint

alleges ongoing claims of emotional distress. It also appears from the declaration of Dr.

Beaver and Dr. LaCroix that it is not possible to obtain the desired information through

reviewing Stevens’ prior medical records. Because the foregoing factors are met, good

cause exists for granting the IME.



MEMORANDUM DECISION AND ORDER - 9
                  (c)   Scope and Limitations of Stevens’ IME

       Stevens argues that special circumstances exist to place limitations on the IME.

Specifically, Stevens requests the following limitations:

             i.         The examination by Dr. Beaver will be limited to a single day and
                        will include only those tests identified;

            ii.         The examination by Dr. LaCroix will be limited to a single day and
                        will include only those tests identified;

           iii.         Both examinations will take place in Rexburg at the Family Crisis
                        Center or another location within Plaintiff’s safe zone as agreed by
                        the Parties;

           iv.          Stevens will be allowed a support person of her choosing in the
                        room during the examinations. The support person will not interfere
                        with or speak during the examination except for requesting a break.
                        The support person will sit either behind Stevens or at least five (5)
                        feet to the side of Stevens, but with Stevens and the examiner in full
                        view of the support person.

            v.          In the alternative, the examinations will be tape recorded with copies
                        of the recordings kept in the sole and exclusive custody and control
                        of Margie Harris or another designated third party unless the Court
                        orders otherwise. At the close of litigation, all copies of the
                        recording will be destroyed.

           vi.          Stevens will receive a paper copy or print out of each test as it is
                        completed on the day of testing but it cannot be disclosed or used in
                        any way outside of this litigation;

          vii.          Dr. Beaver will simultaneously provide to Plaintiff’s counsel copies
                        of all information provided to Dr. LaCroix.

Dkt. 133 at 10-11.

       Pursuant to Rule 35, the Court may specify the scope and length of the

examination. See Fed. R. Civ. P. 35. BYUI has represented that the examinations of



MEMORANDUM DECISION AND ORDER - 10
both Dr. Beaver and Dr. LaCroix will not exceed a single day and will be limited to the

identified tests. Therefore, these two issues are not in dispute, and the Court will limit

the length of the IME accordingly.

       In its discretion, the Court will not allow a support person of Stevens choosing in

the room nor will it allow any audio or video recording during the examinations. The

Court will allow a support person to be available in the building; however, he or she

cannot be in full sight of Stevens or in the room during the examination. Stevens may

interact with her support person during the breaks of her examination. Stevens has not

presented any significant evidence to establish the need for a third-party to be present or

for the examination to be recorded. Although this Court is mindful of special

circumstances raised by Stevens, “the approach adopted by Rule 35 is a considered an

attempt to fairly place the parties on a somewhat equal footing.” Tomlin v. Holecek, 150

F.R.D. 628, 632 (D. Minn. 1993). Dr. Beaver and Dr. LaCroix have offered their

professional opinion that, based on their experience, limiting the IMEs in the manner

urged by Stevens would preclude them from properly assessing Stevens. Although

Marge Harris and Dr. Zollinger voice concerns about the possible effects of the IMEs on

Stevens, the Court notes that neither Dr. Zollinger nor Marge Harris is trained in

psychology. Conversely, Dr. LaCroix explained that “in [her] experience as a forensic

psychiatrist and based upon my education, training and the academic literature, a

combined psychological and psychiatric examination spread over a period of several days

does not cause harm to an examinee, and it does not worsen any emotional pain and



MEMORANDUM DECISION AND ORDER - 11
suffering, mental anguish or psychological condition if done properly and using the

appropriate venue, technique and the timing . . . .” Dkt. 129-23, ¶ 13. Dr. Zollinger and

Marge Harris failed to present “exceptional circumstances,” which are required to have a

third-party be present (including indirect third-parties through a recording devise). See

Holland v. United States, 182 F.R.D. 493, 495 (D.S.C. 1998) (“[T]he majority of federal

courts have rejected the notion that a third party should be allowed, even indirectly

through a recording device, to observe a Rule 35 examination.”). Further, nothing in the

record calls into question the validity of either the examinations proposed by Dr. Beaver

or Dr. LaCroix or the concerns of Dr. Beaver or Dr. LaCroix in having direct or indirect

third-party observers during the examinations. See Dkt. 129-21, ¶ 10 (Beaver Decl.);

Dkt. 129-23, ¶¶ 15-21 (LaCroix Decl.). This Court assumes, as the court in Tomlin v.

Holecek observed, that “both sets of health care professions are bound by the

methodologies of their discipline and by the same formal or informal principles of

professional integrity.” 150 F.R.D. at 633. Therefore, given the risk of invalidating the

results of Dr. Beaver’s and Dr. LaCroix’s IME, the Court declines to alter the IMEs as

requested by Stevens. See id. at 631.

       Because neither direct nor indirect third-party observation will be allowed, the

IMEs cannot be conducted at the Family Medical Center. Marge Harris’s declaration

makes clear that the Center’s regulations prevent examinations of the type contemplated

here at the Center without direct or indirect observation. Dkt. 134-1. Furthermore, Dr.

Beaver and Dr. LaCroix have identified other environmental concerns with the Center



MEMORANDUM DECISION AND ORDER - 12
that could potentially invalidate the testing. See 129-21, ¶ 10; 129-23, ¶ 21.

Nevertheless, the Court will require that the IMEs be conducted within Stevens’ “safe

zone.” Although Stevens’ counsel objects to use of the Spring Hill Suites, Stevens has

not presented any specific evidence establishing the parameters of her safe zone. But see

Dkt.134-2, ¶ 18 (Zollinger Decl.) (suggesting Stevens’ “safe zone” is “close in proximity

to Ms. Stevens’ home”). That said, Stevens has not suggested that BYUI was outside of

her safe zone. Further, Stevens’ treating physician, Dr. Zollinger, has outlined several

additional locations (besides the Center), which are located within her safe zone. Dkt.

134-2, ¶ 18; see also Dkt. 133-1 (Casperson Decl.). Therefore, the IME shall be

scheduled in one of the areas outlined above within Stevens’ safe zone, excluding the

Family Crisis Center. Finally, the Court will not require that Stevens’ receive a paper

copy or print out of each test as it is completed on the day of testing. However, counsel

for BYUI shall provide to Stevens’ counsel copies of all documents provided to Dr.

LaCroix from Dr. Beaver. See Fed. R. Civ. P. 35(b).

          viii.      Costs and Attorney’s Fees

       BYUI requests the Court award all fees and costs it incurred in addressing the IME

issues. Dkt. 129. Although Stevens has not refused to submit to an IME, Stevens

cancelled the scheduled IME with Dr. Beaver on the eve of the examination. The Court

finds that Stevens’ response in cancelling the IME was not substantially justified, even

though the Center’s regulations played a role in the cancellation. Fed. R. Civ. P.

37(a)(5); see also T.B. ex rel. G.B. v. Chico Unified Sch. Dist., No. CIV S-07-0926-



MEMORANDUM DECISION AND ORDER - 13
GEBCMK, 2009 WL 837468, at *4 (E.D. Cal. Mar. 26, 2009). However, the Court does

not believe that a sanction for costs and fees incurred in addressing all the IME issues is

appropriate. Therefore, the Court limits the award of expenses, including reasonable

attorney’s fees, to those incurred with filing BYUI’s motion to compel.

            ix.      Extension of Deadlines

       Because the IME was not conducted within the previously prescribed time-lines,

good cause exists to extend the deadlines for expert disclosures. The Court therefore

grants the requested extension of deadlines.

4.     The Court Will Bar Stevens From Putting the Contents of Her Discussions
       with LDS Church Leaders at Issue

       Finally, the Court turns to BYUI’s Renewed Motion Regarding Plaintiff’s Waiver

of the Priest-Penitent Privilege. Dkt. 139. BYUI argues that after Judge Nye issued his

original decision on this issue, Stevens’ experts put her communications with her

religious leaders at issue, thereby waiving her privilege. The Court disagrees, subject to

the same reservation adopted by Judge Nye: Stevens and her experts may not use

statements made by Stevens to her religious leaders in support of her case.

       A.     Background

       Judge Nye’s decision thoroughly reviewed the background of this dispute. The

Court therefore provides only a quick summary. Previously, BYU-I argued that Stevens

waived privilege with respect to her communications with (1) her prior Bishop and Stake

President, Christopher Moore (“President Moore”); (2) current Bishop, Robert Garrett

(“Bishop Garrett”); (3) prior Bishop Lovell (“Bishop Lovell”); and (4) Jon and Evona


MEMORANDUM DECISION AND ORDER - 14
Beesley (the “Beesleys”). Importantly, Bishop Garrett was, at the time of the incidents

giving rise to this suit, BYUI’s Dean of Admissions. Dkt. 89 at 19. Similarly, President

Moore was an employee of BYUI in the philanthropies office. Id. Judge Nye held that

Stevens had waived the privilege with respect to her communications with Bishop Lovell

and the Beesleys, but had not done so with respect to her communications with President

Moore and Bishop Garrett. Id. at 53-54. Stevens’ communications with President Moore

and Bishop Garrett were primarily related to her request for an ecclesiastical endorsement

to return as a student to BYUI. Id. at 21.

       Judge Nye, in his analysis regarding the priest-penitent privilege, stated:

       Stevens’ counsel[’s] clarif[ication] that Stevens is not claiming BYU-I, or any of
       its employees, discriminated against her or retaliated against her by denying her an
       ecclesiastical endorsement. In addition, Stevens is not using this conversation with
       Bishop Garrett to prove BYU-I knew about Stokes’ behavior and failed to take
       action to stop or prevent it. In other words, counsel clarified that these allegations
       about Stevens’ conversation with Garrett are mere factual background.

Id. at 20. Judge Nye reached the “same decision” regarding Stevens’ communications

with President Moore. Id. at 21.

       B.     Analysis

       Although the Parties have spent considerable time and energy arguing about

whether Stevens’ expert reports waive the priest-penitent privilege, the Court will attempt

to simplify the issue. BYUI represents that its interests are sufficiently protected by an

order from the Court “precluding Stevens, her counsel and her witnesses, including her

expert witnesses, from presenting any evidence or argument on the claims that implicate

those communications.” Dkt. 150 at 11. Stevens contends throughout her motions that


MEMORANDUM DECISION AND ORDER - 15
she “has no intention of testifying about the substance of her communications with her

bishop or stake president.” Dkt. 149 at 3.

       In short, the Parties agree about the appropriate outcome: Stevens and her experts

may not testify at trial regarding the contents of her discussions with President Moore and

Bishop Garrett that took place in the context of Stevens seeking to obtain from President

Moore and Bishop Garrett an ecclesiastical endorsement. Stevens and her experts may

testify that BYUI’s alleged failure to make an exception to BYUI’s endorsement

requirement was unlawful under Title IX. By proceeding in this fashion, the Court

strikes a balance. The Parties may argue over the central factual issue–BYUI’s refusal to

issue a waiver–while at the same time respecting Stevens’ right to seek confidential

counsel and support from her spiritual leaders.


                                        ORDER

       IT IS ORDERED:

       1.     Defendant has properly shielded the Cole Notes from production pursuant

              to the attorney work product doctrine.

       2.     Defendant’s Motion in Support of the Common Interest Privilege (Dkt.

              119) is DENIED.

       3.     Defendant’s Motion for Independent Examination of Plaintiff, for an

              Award of Monetary Sanctions, and for an Extension of the Deadlines (Dkt.

              129) is GRANTED, to the extent set forth in this decision.




MEMORANDUM DECISION AND ORDER - 16
     4.    Defendant’s Renewed Motion Regarding Plaintiff’s Waiver of the Priest-

           Penitent Privilege (Dkt. 139) is DENIED.



                                            DATED: April 4, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 17
